DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, showing the limitation of claim 1, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 are indefinite.
First, the claims require the following:

    PNG
    media_image1.png
    38
    519
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. The shaft rotates about the axis “SA” but it is also axially displaceable about the axis, in order to make the driven member to engage the driving member. Correction is required.

Second, the claims require the following:

    PNG
    media_image2.png
    94
    977
    media_image2.png
    Greyscale

At the instant, the limitation is indefinite. Here is the invention:

    PNG
    media_image3.png
    1021
    2327
    media_image3.png
    Greyscale

As clearly seen above, the driving member 46 and the driven member 56 are both slidably coupled to the shaft 50. Correction is required.

Third, the claims require the following:

    PNG
    media_image4.png
    122
    953
    media_image4.png
    Greyscale

At the instant, the limitation is indefinite.
With respect to the driving member and driven member being disengaged, the invention requires a spring element 44 in between the members in order to perform the “disengaged” and “engaged” limitation. The driven member and the driving member are not capable of being disengaged by themselves. Correction is required.


Then, the user rotates the handle, from fig 9b to fig 9a, so as to rotate the shaft and the clutch to a position to facilitate the opening of the door. Correction is required.

Therefore, in order to continue with the examination, the claim will be interpreted as follows (propose amendment to claim 1 and same to claim 18):
A handle assembly for an aircraft door, the aircraft door including an exterior side and an interior side, the handle assembly comprising:
a shaft configured to be axially displaceable and rotatable about a shaft axis to facilitate opening of the aircraft door;
an exterior handle accessible from the exterior side of the aircraft door and deployable between a stowed position, in which the exterior handle is recessed within an opening on the exterior side of the aircraft door, and a deployed position; and 
a clutch having a driving member slidably mounted on shaft, slidably mounted on , and a biasing member mounted on the shaft and between the driving member and the driven member;
the clutch configurable between a disengaged configuration in which the driving member and the driven member are disengaged by the biasing member and the exterior handle is drivingly uncoupled from the shaft, 
exterior handle, in the deployed position, is configured to be drivingly coupled to the shaft, so that the shaft is axially displaced against the driven member, allowing the driven member to engage the driving member 
wherein rotation of the exterior handle after the exterior handle reaches the deployable position, drives the shaft and the clutch to rotate shaft axis 

Allowable Subject Matter
Claims 1 and 18, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
At the instant, the current prior art fails to disclose the invention as interpreted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 28, 2021.